UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8090


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANTHONY LAMAR SNIPE,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00833-PMD-1)


Submitted:   February 26, 2013                  Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Lamar Snipe appeals the district court’s order

denying    his    Fed.    R.   Crim.    P.    35(b)    motion      for    a   sentence

reduction.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                       We

dispense     with      oral    argument      because       the    facts   and   legal

contentions      are   adequately      presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2